DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 June 2019 and 07 December 2020 were considered by the examiner.
The information disclosure statement filed 07 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, JP 2007-231345 has not been considered, but the remaining references were considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al. (JP 2017-057479, cited by applicants on IDS filed on 06 June 2019), hereinafter Nanno.
Regarding Claim 1, Nanno teaches a high strength steel sheet (Paragraph [0001]), comprising a composition that overlaps with (shown below), and therefore renders obvious, instant claim 1, since overlapping/abutting ranges are prima facie obvious. (see In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).


Element
Instant Claim 1
Nanno
C
0.40-1.00%
0.55-1.10%1
Si
0.10-2.0%
0.10-2.00%1
Mn
0.1-1.0%
0.10-2.00%1
P
0-0.03%
0-0.030%1
S
0-0.03%
0-0.030%1
Cr
1.10-3.20%
1.10-2.50%1
Al
0.010-0.10%
0.01-0.10%1
V
0.15-0.50%
0.01-0.50%2
Ni or Mo
Ni: 0-2.50% | Mo: 0-1.0%
Ni: 0.10-1.50%2 | Mo: 0.05-2.50%2
C+V
≥ 0.60%
0.51-1.60%3
Fe and Impurities
Balance
Balance

1Claim 1 
2Claim 2
3Implicit from Claim 1 and 2

Further regarding claim 1, Nanno teaches wherein the steel comprises a martensitic microstructure (Claim 1; Paragraph [0010]), with a prior austenite grain size of 1-5 μm (Paragraph [0031]), which falls within the range disclosed by the applicants. 
Regarding the finely dispersed Fe-based ε carbides, Nanno does not explicitly disclose this feature.  However, this feature would appear to have been expected in the steel of Nanno. (i) composition (see above), (ii) martensitic microstructure (Claim 1; Paragraph [0010]), (iii) prior austenite grain size (Paragraph [0031]), and (iv) low temperature tempering method (Paragraph [0033]). Therefore, since Nanno discloses a substantially similar steel composition, structure, and method for tempering, the examiner submits that finely dispersed Fe-based ε carbides are expected to be inherently present in the steel of Nanno, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Regarding Claim 2, the limitation regarding the tempering at a low temperature are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing as to how these process parameters affect the final structure of the metal sheet (see MPEP 2113). The examiner would like to note, however, that were this limitation considered, Nanno does teach a martensitic structure (Claim 1; Paragraph [0010]), and low temperature tempering (Paragraph [0033]).
Further regarding claim 2, Nanno teaches all of the limitations of claim 1. Regarding the steel containing V-carbides, Nanno does not explicitly disclose the presence of V-carbides. However, this feature would appear to have been expected in the steel of Nanno. Specifically, in addition to a substantially identical structure/composition/tempering (see above for claim 1), the specification discloses that V-containing fine carbides result from hot forging at 1150°C, followed by holding at 1000°C, gas cooling to 600°C, and air cooling (Paragraph [0035-0036]), which is substantially identical to the method taught by Nanno (Paragraph [0033]). Therefore, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Regarding Claim 3, the limitation regarding the tempering at a low temperature are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing as to how these process parameters affect the final structure of the metal sheet (see MPEP 2113). The examiner would like to note, however, that were this limitation considered, Nanno does teach a martensitic structure (Claim 1; Paragraph [0010]), and low temperature tempering (Paragraph [0033]).
Further regarding claim 3, Nanno teaches all of the limitations of claim 1. Nanno further teaches precipitated cementite in the steel (Paragraph [0029]). Nanno is silent on the volume percentage of precipitated cementite in the steel. However, this feature would appear to have been expected in the steel of Nanno. Specifically, the specification discloses a substantially identical structure/composition/tempering (see above for claim 1) and method for making the steel (see above for claim 2). Therefore, since Nanno discloses a substantially identical composition/structure/tempering/method and precipitated cementite, the examiner submits that precipitated cementite is expected to be inherently present at the concentration laid forth by applicants in the steel taught by Nanno, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01), and products of identical chemical composition cannot have mutually exclusive properties. (See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01 (II)).
	
Regarding Claim 4, the limitation regarding the tempering at a low temperature are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent an objective showing as to how these process parameters affect the final structure of the metal sheet (see MPEP 2113). The examiner would like to note, however, that were this limitation considered, Nanno does teach a martensitic structure (Claim 1; Paragraph [0010]), and low temperature tempering (Paragraph [0033]).
Further regarding claim 3, Nanno teaches all of the limitations of claim 2. Nanno further teaches precipitated cementite in the steel (Paragraph [0029]). Nanno is silent on the volume percentage of precipitated cementite in the steel. However, this feature would appear to have been expected in the steel of Nanno. Specifically, the specification discloses a substantially identical structure/composition/tempering (see above for claim 1) and method for making the steel (see above for claim 2). Therefore, since Nanno discloses a substantially identical composition/structure/tempering/method and precipitated cementite, the examiner submits that precipitated cementite is expected to be inherently present at the concentration laid forth by applicants in the steel taught by Nanno, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01), and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01 (II)).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. (JP 2013-104070, machine translation provided), hereinafter Teramoto, as evidenced by Nanno et al. (JP 2017-057479), hereinafter Nanno.
Regarding Claim 1, Teramoto teaches a high strength steel sheet (Paragraph [0001]), comprising a composition that overlaps with (shown below), and therefore renders obvious, instant claim 1, since overlapping/abutting ranges are prima facie obvious. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Teramoto
C
0.40-1.00%
0.20-1.50%1
Si
0.10-2.0%
0.20-5.00%1
Mn
0.1-1.0%
0.10-3.00%1
P
0-0.03%
0.0005-0.1000%1
S
0-0.03%
0.0005-0.2000%1
Cr
1.10-3.20%
0.01-5.00%2
Al
0.010-0.10%
0.01-0.20%3
V
0.15-0.50%
0.01-0.50%3
Ni or Mo
Ni: 0-2.50% | Mo: 0-1.0%
Ni: No Mention | Mo: 0.01-1.00%2
C+V
≥ 0.60%
0.21-2.00%4
Fe and Impurities
Balance
Balance

1Claim 1 
2Claim 4
3Claim 5
4Implicit from Claim 1 and 5

Further regarding claim 1, Teramoto teaches wherein the steel comprises a martensitic microstructure (Paragraphs [0009] and [0027]) with finely dispersed Fe-based ε carbides (Paragraph [0009]), and a prior austenite grains (Paragraph [0003]).  Regarding the size of the prior austenite grains, Teramoto is silent. 
However analogous art by Nanno, which also teaches on high strength steel comprising carbides and martensitic microstructure (Claim 2), discloses a size of prior austenite grain size of 1-5 μm (Paragraph [0031]), which falls within the range disclosed by the applicants. Generally, the miniaturization of crystal grain size is very effective as a method for improving toughness without lowering hardness. By reducing the prior austenite grain size, and thus reducing segregation of impurity elements, such as P and S, to grain boundaries, degradation of toughness is reduced (Paragraph [0031]). Furthermore, it is difficult to manufacture a product which is industrially stable and whose prior austenite grain size is less than 1 μm and a size of 5 μm the effect is remarkable, and the resultant material is a steel with well-balanced hardness and toughness (Paragraph [0031]). Accordingly, setting the size of the prior austenite grains in steel taught by Teramoto, to the size range taught by Nanno, would have been obvious to one of ordinary skill in the art before the effective filing date, as doing so results in a steel sheet with the desirable properties described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While the applicants have not specified a hardness range (HRC) for the steel plate, Nanno teaches a steel plate with a hardness that overlaps the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/            Examiner, Art Unit 1784         

/HUMERA N. SHEIKH/            Supervisory Patent Examiner, Art Unit 1784